Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 7







State of North Dakota, 		Statutory Party in Interest 



       and 



Kenneth McGath,                                                                                                Plaintiff



        v.



Wonda McGath,                                                                       Defendant and Appellant







No. 20180186







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan J. Foughty, Judge.



AFFIRMED.



Per Curiam.



Wonda McGath, Devils Lake, ND, defendant and appellant; submitted on brief.



State v. McGath

No. 20180186



Per Curiam.

[¶1]	Wonda McGath appeals from a judgment granting Kenneth McGath a divorce from her, awarding him primary residential responsibility of the parties’ three minor children, ordering her to pay child support, and distributing the parties’ marital property.  Wonda McGath argues the district court erred in distributing the parties’ marital property, awarding Kenneth McGath primary residential responsibility of the parties’ children, establishing a parenting time schedule, ordering her to pay child support, and denying her request for a free copy of trial transcripts for appeal because she is indigent.

[¶2]	Wonda McGath has failed to provide a trial transcript of the divorce proceeding for her appeal.  A civil litigant is not constitutionally nor statutorily entitled to a free transcript on appeal.  
Koenig v. Schuh
, 2016 ND 252, ¶¶ 6-14, 888 N.W.2d 385.  An appellant assumes the consequences and risks of failing to provide a complete transcript on appeal, and if the record does not provide for a meaningful and intelligent review of an alleged error, this Court will decline to review the issue.  
Id.
 at ¶ 13.  Under 
Koenig
, Wonda McGath is not entitled to a free transcript on appeal.  Without a transcript, this record is inadequate to provide for meaningful and intelligent review of her claimed errors.  She bears the consequences of her failure to provide a transcript, and we affirm the judgment under 
Koenig
 and N.D.R.App.P. 35.1(a)(2), (4), and (7).

[¶3]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen